Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 7-9, 27-29, drawn to a recombinant vector comprising a polynucleotide for knocking out NOTCH4.
Group II, claim(s) 10-13, 30-32, drawn to a kit comprising embryonic stem cells.
Group III, claims 14, 33, 34, drawn to a method of producing hematopoietic stem/progenitor cells and/or megakaryocytes and/or megakaryoctyes progenitor cells.
Group IV, claim 15, 35, 36, drawn to a method of producing platelets.
Group V, Claim 16, drawn to a method for screening a medicament.


It is noted that claims 11 and 24 depend from a subsequent claim, which is not permitted.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Claims 10, 14-16, 28: embryonic stem cells, induced pluripotent stem cells, or hematopoietic stem/progenitor cells.
Claims 7 and 8 are generic.

Claims 10 and 23: a drug for inhibiting or reducing the expression of NOTCH4 gene; a drug for inhibiting or blocking the activity of NOTCH4 protein; a drug for completely or partially knocking out NOTCH gene; or a Notch pathway inhibitor.
No claim is generic.

Claims 11 and 24: RO4929097, L-685458, LY411575, PF-03084014, YO-01027, DAPT or FLI-06.
Claims 30 and 38 are generic.

No claim is generic.

Claim 16: method for screening a medicament for modulating the production of hematopoietic stem/progenitor cells and/or megakaryocytes and/or megakaryocyte progenitor cells in a mammal; a medicament for treating megakaryocyte dysplasia; or a medicament for modulating platelet production.
No claim is generic.

Claim 16: detecting a test medicament for its inhibition or reduction of the expression level of NOTCH4 gene in an embryonic stem cell, an induced pluripotent stem cell or a hematopoietic stem/progenitor cell; or detecting a test medicament for its inhibition or blockage of the activity level of NOTCH4 protein in an embryonic stem cell, an induced pluripotent stem cell or a hematopoietic stem/progenitor cell.
No claim is generic.

Claims 27, 32, and 39: siRNA or a guide RNA for use in CRISPR/Cas9 system.
Claims 7, 10, 13, and 26 are generic.


Claims 29 and 31: a recombinant BC1 cell or a recombinant Aicas9 cell.
Claims 7, 8, 10, and 28 are generic.

Upon election of Notch pathway inhibitor:
Claims 30, 34, 36, and 38: a tumor necrosis factor-a-converting enzyme inhibitor or a y-secretase inhibitor.
Claims 10, 14, 15, 23, 33, and 35 are generic.

Claims 33 and 35: a polynucleotide for completely or partially knocking out NOTCH4 gene; a drug for inhibiting or blocking the activity of NOTCH4 protein; a drug for completely or partially knocking out NOTCH gene; or a Notch pathway inhibitor.
Claims 14 and 15 are generic.

Applicant is required to elect a single species from each of the groupings set forth above and to set forth which claims read upon the elected species.  The claims will be examined to the extent to which they read upon the elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could 
Although the chemical compounds of the claims share a common structure of being inhibitory compounds, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the fact that each inhibitory compound has a different structure and act via different mechanisms.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  A search for one of the nucleic acids, antibodies, or small molecules, would not likely return art against any of the others. These compounds do not share any common structure or common searchable core.  Within each grouping, i.e. nucleic acids, a common structure of being a nucleic acid is shared, but each has a different sequence of nucleotides wherein the specific sequence is required for the activity.  One cannot be substituted for another with expectation of identical activity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635